Citation Nr: 1413638	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA paperless claims processing system includes documents that are  either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  August 2009 and April 2013 VA examinations provide a diagnosis of left ear hearing loss for VA purposes.

2.  The Veteran has provided competent and credible testimony that he has current tinnitus. 

3.  The Veteran's entrance examination indicated diminished left ear hearing loss.  

4.  An August 2009 VA examination opinion was that left ear hearing loss was not aggravated by service; that opinion but ignored relevant evidence.

5.  An April 2013 VA examination was unclear; the examiner checked a box finding that left ear hearing loss was aggravated but also stated that the service treatment records did not indicate a negative impact on hearing and that the exit examination did not demonstrate a significant change in auditory status. 

6.  A January 2011 private medical opinion found that there was no doubt that service exacerbated the Veteran's left ear hearing loss, but could not determine the degree.

7.  The April 2013 VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was associated with his hearing loss.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is necessary as certain actions requested in the March 2013 Board remand have not been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition to other directives, the March 2013 remand sought an opinion from the examiner.  That remand directed the examiner to address any high frequency threshold shift and profile for right ear hearing loss as noted on the Veteran's July 1973 separation exam.  The April 2013 VA examiner, however, provided an unclear opinion regarding aggravation.  The examiner stated that the exit examination did not demonstrate a significant change in auditory status relative to entrance data, that results for the right ear were normal at exit and data was consistent with entrance data, and that there was no evidence the preexisting right ear hearing loss was aggravated during active duty.  This seems toindicate that there was no pre-existing right ear hearing loss.  The Board notes that the entrance examination shows a notation of 25 at the 4000 hertz level for the right ear, indicating some degree of hearing loss.  In addition, although it is difficult to read, the separation examination seems to indicate a threshold shift in both ears; a physical profile of H-2 was noted, which was not present on the Veteran's entrance examination.  In addition, the Veteran marked "yes" for hearing loss in the corresponding Report of Medical History.  Thus, an opinion that addresses both the threshold shift and the profile must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the April 2013 VA audiological opinion.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was aggravated by military service.  The examiner must specifically address the presence of the profile for hearing at service discharge, noting that no such profile was present at service entrance.  If the examiner finds that any aggravation was due to the natural progress of the disease, an explanation must be provided.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


